1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    JOSE ANTONIO GONZALEZ,                    Case No.: 18cv2457-LAB (BGS)
12                                 Plaintiff,
                                                ORDER OF DISMISSAL
13    v.
14    SALLIE MAE BANK, et al.,
15                            Defendants.
16
17         The Court granted Defendants’ motion to dismiss in part, dismissing one
18   federal claim with prejudice and the other federal claim — along with a declaratory
19   relief claim and supplemental state claims — without prejudice. The Court directed
20   Plaintiff, if he thought he could successfully amend his one remaining federal claim,
21   to seek leave to do so. Otherwise, the Court cautioned him, it would accept failure
22   to seek leave to amend as a concession that the remaining claim could not be
23   saved by amendment. In that instance, the federal claim would be dismissed with
24   prejudice, and the supplemental state claims would be dismissed without
25   prejudice.
26         Plaintiff then filed an ex parte motion, conceding that his federal claims
27   should be dismissed with prejudice, and asking that other claims be dismissed
28   without prejudice. Defendants did not oppose this, or object.

                                                1
                                                                         18cv2457-LAB (BGS)
1         Plaintiff’s claims under the Fair Debt Collection Practices Act and Fair Credit
2    Reporting Act are DISMISSED WITH PREJUDICE, and the remaining claims are
3    DISMISSED WITHOUT PREJUDICE. This action is DISMISSED and the Clerk is
4    directed to close the docket.
5
6          IT IS SO ORDERED.
7    Dated: April 2, 2020
8
9                                           Hon. Larry Alan Burns
                                            Chief United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                        18cv2457-LAB (BGS)
